IN THE SUPREME COURT OF IOWA
                              No. 28 / 04-1893

                             Filed May 12, 2006

CLINTON PHYSICAL THERAPY SERVICES, P.C.,

      Appellant,

vs.

JOHN DEERE HEALTH CARE, INC. and
JOHN DEERE HEALTH PLAN, INC., f/k/a
HERITAGE NATIONAL HEALTH PLAN, INC.,

      Appellees.

________________________________________________________________________
      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Scott County, Nancy S.

Tabor, Judge.



      Appeal from denial of motion for new trial on grounds of

inconsistent special verdicts.     DECISION OF COURT OF APPEALS

VACATED;        DISTRICT      COURT    JUDGMENT     REVERSED       AND
REMANDED.



      Peter C. Riley of Tom Riley Law Firm, P.L.C., Cedar Rapids, for

appellant.



      Jeffrey D. Martens of Bozeman, Neighbour, Patton & Noe, LLP,

Moline, Illinois, for appellees.
                                     2

CADY, Justice.

      In this appeal from a judgment entered by the district court

following a jury verdict in a breach-of-contract action, we must primarily

consider the parameters within which the district court may resolve and

correct inconsistencies in a verdict and reform the jury’s answers to

questions in the verdict in lieu of granting a new trial. We conclude the

district court erred in failing to grant a new trial in this case. We reverse

and remand for a new trial on all issues.

      I.    Background Facts and Proceedings

      Clinton   Physical   Therapy   Services,   P.C.   (CPT)   is   an   Iowa

corporation with its principal place of business in Clinton. It also has

offices in DeWitt and Davenport, Iowa and Morrison and Savanna,

Illinois. On April 15, 1996, CPT entered into a contract with John Deere

Health Care, Inc. (John Deere), a health maintenance organization, to be

a “network provider” of physical therapy services to John Deere plan

members.    The Davenport office was not in existence at the time the

contract was executed, and the agreement was silent on which of CPT’s

offices were covered by the agreement.

      The Davenport office, also called the Plaza office, opened in August
1997. CPT notified John Deere of the new Davenport office by letter on

August 11 and indicated it wanted the office to be covered by the

network-provider contract.      John Deere initially paid for services

provided at the Davenport office, but claimed it did not realize the

payments were for services performed at the office at the time the

payments were made. It later took the position that the office was not a

covered facility under the contract, and denied claims for services

performed at the Davenport office.
                                         3

      John Deere sent CPT letters on April 23 and June 1, 1999 stating

the Davenport office was not covered by the contract. Nevertheless, CPT

continued to provide services to John Deere plan members at the

Davenport office. Ultimately, CPT provided services to approximately 300

John Deere plan members over 2775 visits at the Davenport office

without reimbursement from John Deere at the $50-per-visit rate under

the contract.       This amounted to $138,750 in unpaid services up to

August 2001. Of this amount, $128,200 in services were rendered after

John Deere notified CPT in writing that services at the Davenport office

would not be paid.        In August 2001, the parties entered into a new

contract. The new contract contained a specific clause indicating that

John Deere had discretion to pay for services provided by CPT at a new

office location.

      In February 2003, CPT brought a breach-of-contract action against

John Deere.        CPT claimed John Deere breached the 1996 contract by

refusing to pay for services provided to John Deere plan members at the

Davenport office.      John Deere claimed the Davenport office was not

covered by the contract. It also claimed that even if it was covered, CPT

failed to mitigate its damages by continuing to treat John Deere plan
members at the Davenport office after receiving notice from John Deere

that the services would not be reimbursed, and not billing the plan

members for the services. 1

       1The failure-to-mitigate-damages issue appears to be based on Restatement

(Second) of Contracts section 350. Comment b to this section provides:

             As a general rule, a party cannot recover damages for loss that he
      could have avoided by reasonable efforts. Once a party has reason to
      know that performance by the other party will not be forthcoming, he is
      ordinarily expected to stop his own performance to avoid further
      expenditure. . . . The amount of loss that he could reasonably have
      avoided by stopping performance . . . is simply subtracted from the
      amount that would otherwise have been recoverable as damages.
                                           4

       The case was tried to a jury.              At trial, CPT offered the 2001

contract into evidence as an aid to interpret the 1996 contract. John

Deere claimed the clause pertaining to new locations in the 2001

contract was in the nature of a subsequent remedial measure and was

not relevant. The district court excluded the contract from the evidence.

The case was submitted to the jury on a verdict form that required the

jury to answer a series of questions and determine the amount of

damages in the event a breach of contract was established. The form

provided:

            We find the following verdict on the questions
       submitted to us:

             Question No. 1: Did the terms of the contract allow
       for the Plaintiff to add its new Plaza or North Scott location
       by providing written notification to Defendants of the
       opening of that office?

              Answer “yes” or “no.”

              ANSWER:        _____

             (If your answer is “no,” do not answer any further
       questions)

             Question No. 2: Did the Plaintiff comply with all the
       terms of the contract that were required unless excused?

              Answer “yes” or “no.”

              ANSWER:        _____

             (If your answer is “no,” do not answer any further
       questions)

             Question No. 3: Did            the    Defendant      breach      its
       contract with Plaintiff?

________________________
Restatement (Second) of Contracts § 350 cmt. b, at 127 (1981). Clinton does not
challenge the application of this defense, and we do not express an opinion as to
its applicability.
                                        5
             ANSWER:       _____

            (If your answer is “no,” do not answer any further
      questions)

           Question No. 4:         Did the Plaintiff fail to mitigate its
      damages?

             Answer “yes” or “no.”

             ANSWER:       _____

            Question No. 5: State the amount of damages
      sustained by the Plaintiff as to each of the following items of
      damages:

            A.     The reasonable value, at the contracted rate, of
      outstanding charges for treatment provided by Plaintiff in its
      Plaza facility to Defendants’ eligible members from 1997
      through July 31, 2001.

                                                $ ___________

              B.    The reasonable value of Plaintiff’s lost profits
      from the loss of referrals of Defendants’ members to its Plaza
      facility from 1997 through July 31, 2001.

                                                $ ___________

             Question No. 6: State the amount of damages which
      Plaintiff failed to mitigate.

                                                $ __________

            Question No. 7: State       the   total    amount     of
      recoverable damages to the Plaintiff. (The total of the answer
      to Question 6 minus the total of the answer to Question 7). 2

                                                $ __________

The parties consented to a sealed verdict, which permitted the jury to be

discharged after reaching the verdict without reporting its findings in

open court in the presence of the parties. See Iowa R. Civ. P. 1.931(3)

(“When, by consent of the parties and the court, the jury has been


      2The   parenthetical instruction in question 7 contained a mistake and was
intended to tell the jury the answer to question 7 was the difference of question 5
(subparts A and B) minus question 6 (not question 6 minus question 7).
                                     6

permitted to seal its findings and separates before it is rendered, such

sealing is equivalent to a rendition and a recording thereof in open court,

and such jury shall not be polled or permitted to disagree with respect

thereto.”).

      After a period of deliberations, the jury notified the judge that it

had reached a verdict. The judge discharged the jury without notifying

the attorneys for the parties. In response to the first three questions in

the verdict, the jury found that the network-provider contract did allow

CPT to add the Davenport office, that CPT complied with all the terms of

the contract, and that John Deere breached the contract. In response to

question 4, the jury found that CPT did not fail to mitigate its damages.

It then found CPT suffered $138,750 in damages in response to question

5, subpart A. These damages were defined as the reasonable value of the

service provided to John Deere members at the Davenport office from

August 1997 through July 2001. However, question 6 required the jury

to state the amount of damages CPT failed to mitigate.            The jury

answered $128,200. Finally, the jury found the total amount of damages

CPT could recover was $10,550. The district court entered a judgment

for $10,550 in favor of CPT.

      CPT subsequently filed a motion for a new trial.       It claimed the

verdict was inconsistent because the answers showed the jury found it

did not fail to mitigate damages yet found its damages should be reduced

by $128,200. It claimed this inconsistency warranted a new trial under

Iowa Rule of Civil Procedure 1.1004(5).     CPT also asserted that a new

trial was warranted because the district court erred in failing to admit

the 2001 contract into evidence.

      John Deere resisted the motion for new trial. It argued CPT waived

its right to a new trial by agreeing to a sealed verdict and failing to move
                                       7

for   resubmission   of   the   case   before   the   jury   was   discharged.

Alternatively, John Deere argued the verdict was not so logically

inconsistent that it could not be harmonized.

       John Deere claimed that a reasonable explanation existed for the

inconsistent answers based on the changes in the damage figures made

by the jury on the verdict form.       The verdict form revealed the jury

originally inserted $10,550 for the total amount of damages sustained by

CPT (value of services provided from 1997 to 2001) in response to

question 5, subpart A. It also originally inserted zero in response to the

request in question 6 to state the amount of damages CPT failed to

mitigate.   Thus, up to this point, the verdict answers were not

inconsistent, and John Deere theorized that the jury had decided that

CPT’s damages were limited to reimbursement for services it provided

prior to the time John Deere notified CPT in 1999 that it would not

provide reimbursement. Question 7 then informed the jury to determine

the “total amount of recoverable damages” by subtracting the amount of

damages CPT failed to mitigate from CPT’s total damages (reasonable

value of services provided from 1997 to 2001). At this point, John Deere

surmises that the jury understood it needed to show its math by

subtracting the amount of damages CPT failed to mitigate from the total

value of the unreimbursed services rendered over the course of the

contract. John Deere believed the jury went back to questions 5 and 6 to

show its math, but neglected to return to question 4 to change its answer

to “yes,” consistent with the procedure required under the instructions to

reach the recoverable amount of damages.

       The district court determined that CPT did not waive the

inconsistency issue by failing to object before the jury was discharged.

However, the court denied the motion for new trial on its merits. The
                                     8

court accepted John Deere’s explanation that the jury intended for its

answers to be consistent. The court then reformed the jury’s answer to

question 4 (“Did the Plaintiff fail to mitigate its damages?”) to “yes” to

conform to the remainder of the verdict, and concluded that “[t]he jury’s

determinations were not inconsistent and the verdict effectuate[d]

substantial justice between the parties.”

      CPT appealed. It claimed the district court erred by failing to grant

a new trial based on the inconsistent answers in the verdict.            We

transferred the case to the court of appeals.        The court of appeals

affirmed, reasoning that while the jury’s answers to questions four and

six were “facially . . . inconsistent,” the jury must have intended to find

that CPT failed to mitigate its damages because it reduced the total

damages by $128,200—the amount of damages CPT sustained after

John Deere’s April 1999 notice that the Davenport office was not covered

under the contract.    It also found the district court did not abuse its

discretion in failing to admit the 2001 contract into evidence.         CPT

applied for further review, which we granted.

      II.   Standard of Review

      “ ‘The scope of our review of a district court’s ruling on a motion for
new trial depends on the grounds raised in the motion.’ ” Richards v.

Anderson Erickson Dairy Co., 699 N.W.2d 676, 678 (Iowa 2005) (quoting

Channon v. United Parcel Serv., Inc., 629 N.W.2d 835, 859 (Iowa 2001)).

If the motion for a new trial was “ ‘based on a discretionary ground, we

review it for an abuse of discretion.’ ” Id. (quoting Roling v. Daily, 596
N.W.2d 72, 76 (Iowa 1999)). In contrast, if the motion was “ ‘based on a

legal question, our review is on error.’ ” Id. (quoting Roling, 596 N.W.2d

at 76).
                                       9

      In this case, the underlying ground for the motion for new trial was

based on a claim of inconsistent answers in the verdict. Generally, the

trial court has some discretion when faced with inconsistent answers in

a verdict. See Dutcher v. Lewis, 221 N.W.2d 755, 762 (Iowa 1974) (“The

trial court has three alternatives where the answers are consistent with

each other but inconsistent with the general verdict: (1) order judgment

appropriate to the answers notwithstanding the verdict; (2) order a new

trial; or (3) send the jury back for further deliberations. Ordinarily, it is

discretionary with the court as to which of these alternatives to choose.”).

However, the question whether a verdict is inconsistent so as to give rise

to the exercise of that discretion is a question of law. See Redmond v.

Socha, 837 N.E.2d 883, 895 (Ill. 2005) (“[W]hether two verdicts are legally

inconsistent is a question of law.”); State v. Leake, 699 N.W.2d 312,

325 (Minn.) (“The question of whether verdicts are legally inconsistent is

a question of law . . . .” (Citation omitted.)), cert. denied, ___ U.S. ___, 126
S. Ct. 745, 163 L. Ed. 2d 583 (2005); accord State v. Harris, 983 P.2d
881, 884 (Mont. 1999); State v. Thompson, 971 P.2d 879, 891 (Or. 1999).

Therefore, we review the district court’s conclusion as to whether

answers are inconsistent for correction of errors at law. See Richards,
699 N.W.2d at 678 (stating when a motion for a new trial “ ‘is based on a

legal question, our review is on error’ ” (quoting Roling, 596 N.W.2d at

76)). We generally review the admission of evidence at trial for an abuse

of discretion. State v. Price, 692 N.W.2d 1, 3 (Iowa 2005) (citing State v.

Dullard, 668 N.W.2d 585, 589 (Iowa 2003)).

      III.   Verdict

      We first address the argument by John Deere that CPT waived its

right to seek a new trial based on inconsistent answers in the verdict by

consenting to a sealed verdict. When parties agree to a sealed verdict,
                                    10

they lose their right to have a verdict returned in open court where

inquiry can be made into its findings.       See Iowa R. Civ. P. 1.931.

Consequently, it is not possible to use additional deliberations as a

remedy for an inconsistency in a verdict when a sealed verdict is used in

a case. However, further deliberation to remedy an inconsistency in the

verdict is only one available remedy. The other remedies are to grant a

new trial or attempt to reconcile the inconsistencies. Id. r. 1.934. Thus,

a sealed verdict may constitute a waiver of the additional-deliberations

option, but it would not constitute a waiver of other remedies. CPT did

not waive its right to request a new trial by agreeing to a sealed verdict.

Thus, we proceed to consider the merits of the claim.

      Jury verdicts in Iowa can be in the form of a general verdict,

special verdict, or general verdict with special interrogatories. See Iowa

Rs. Civ. P. 1.932-.934. A general verdict is a verdict in which the jury

only makes a finding in favor of one party over the other party.       See

Black’s Law Dictionary 1555 (7th ed. 1999) (defining “general verdict” as

“[a] verdict by which the jury finds in favor of one party or the other, as

opposed to resolving specific fact questions”). A special verdict consists

entirely of questions that elicit special written answers to resolve the
material issues of fact in the case, and the court then enters judgment

based on the findings made by the jury. Pexa v. Auto Owners Ins. Co.,

686 N.W.2d 150, 160 (Iowa 2004); see Black’s Law Dictionary 1555

(defining “special verdict” as “[a] verdict that gives a written finding on

each issue, leaving the application of law to the judge”); see also

McConnell   v.   ALCOA,   367 N.W.2d 245,   246    n.1   (Iowa   1985)

(distinguishing between special verdicts and special interrogatories

accompanying general verdicts). The answers by the jury become special

written findings of fact. McConnell, 367 N.W.2d at 246 n.1. No general
                                     11

verdict is entered by the jury, and the jury does not consider the effect of

its special findings.   See Pexa, 686 N.W.2d at 161 (stating that when

special verdicts are submitted, “ ‘it is wholly unnecessary and is

generally improper for the jury to be concerned with the effect of its

special findings’ ” (quoting Poyzer v. McGraw, 360 N.W.2d 748, 753 (Iowa

1985))). Instead, the court enters judgment by applying the law to the

findings. Id. at 160; Black’s Law Dictionary 1555. A special verdict is

normally used in cases involving complicated legal principles to help

simplify the resolution of the case and to force the jury to focus on the

important issues in the case. Poyzer, 360 N.W.2d at 753.

      A general verdict may be supplemented with written interrogatories

that cover certain issues of fact upon which the verdict is based. Iowa R.

Civ. P. 1.934.    These are called “special interrogatories.”   Black’s Law

Dictionary 825; see also McConnell, 367 N.W.2d at 246 (“In order to avoid

confusion, a special verdict should not be called an interrogatory.”). Like

a special verdict, special interrogatories help to focus the jury on the

important issues in the case that bear upon the general verdict the jury

must reach.      See Willametz v. Guida-Seibert Dairy Co., 254 A.2d 473,

476 (Conn. 1968) (“The primary purpose of an interrogatory is to elicit a
determination of material facts and to furnish the means of testing the

correctness of the verdict rendered.” (Citation omitted.)); Burmac Metal

Finishing Co. v. W. Bend Mut. Ins. Co., 825 N.E.2d 1246, 1259 (Ill. App.

Ct. 2005) (“ ‘The purpose of a special interrogatory is not to instruct the

jury, but to act as a check on its verdict.’           Specifically, special

interrogatories are used to test the general verdict against the jury’s

conclusions as to the ultimate controlling facts.” (Citation omitted.));

Freeman v. Norfolk & W. Ry., 635 N.E.2d 310, 313 (Ohio 1994) (“The

purpose of an interrogatory is to ‘test the jury’s thinking in resolving an
                                      12

ultimate issue so as not to conflict with its verdict.’ ” (Citation omitted.)).

      Both special verdicts and special interrogatories submitted with a

general verdict are findings by the jury that the court uses to enter

judgment—like pieces of a puzzle. In the case of special verdicts, the jury

merely gives the court the pieces, and the court assembles the puzzle

and enters judgment.       In the case of a general verdict with special

interrogatories, the jury assembles the puzzle to complete the picture. If

all the pieces fit together correctly, the court enters judgment. However,

if the pieces do not fit together correctly, the court can see what went

wrong and attempt to fix the puzzle instead of starting over again with a

new jury.    Each puzzle piece, or finding, must be supported by the

evidence presented.     Cowan v. Flannery, 461 N.W.2d 155, 158 (Iowa

1990).      Furthermore,    the   findings   made    cannot    be   internally

inconsistent.   See Dutcher, 221 N.W.2d at 761 (“[W]hen there is an

irreconcilable conflict between the general verdict and special findings

the latter must prevail and the general verdict cannot stand.”); 89 C.J.S.

Trial § 992, at 603 (2001) (stating that when findings in special verdicts

“are utterly and irreconcilably inconsistent with, or repugnant to, each

other, they neutralize, nullify, or destroy each other”).

      Our rules of civil procedure contemplate instances of inconsistent

findings by the jury, and specifically address conflicts in answers to

special interrogatories submitted with a general verdict. Iowa R. Civ. P.

1.934. If the interrogatory answers are consistent with each other but

any answer is inconsistent with the general verdict, then the court has

three options to consider. Id. It may send the jury back for additional

deliberations, enter judgment according to the special interrogatory

answers, or grant a new trial.      Id.; accord Berghammer v. Smith, 185
N.W.2d 226, 234 (Iowa 1971) (noting special interrogatories trump the
                                      13

general verdict in case of a conflict).       However, if the interrogatory

answers are inconsistent with each other and any is inconsistent with

the general verdict, the options of the court are narrowed to two. Iowa R.

Civ. P. 1.934. The court may either send the jury back for additional

deliberations or grant a new trial.    Id.    In this instance, the court no

longer has the option to enter judgment.        This option is not available

because inconsistent answers constitute inconsistent findings that

cannot support a judgment. See Bangs v. Pioneer Janitorial of Ames, Inc.,

570 N.W.2d 630, 632 (Iowa 1997) (“If a verdict is internally inconsistent

. . . , and there is no way to determine the jury’s intent, the proper

remedy is a new trial.” (citing Cowan, 461 N.W.2d at 160; Hoffman v.

Nat’l Med. Enters., Inc., 442 N.W.2d 123, 127 (Iowa 1989))); cf. 89 C.J.S.

Trial § 992, at 603 (stating that when findings in special verdicts “are

utterly and irreconcilably inconsistent with, or repugnant to, each other,

they neutralize, nullify, or destroy each other”).

      Although    rule   1.933,   governing    special   verdicts,   does   not

specifically address the possibility of an internal inconsistency in the

answers in the special verdict, we recognize that rule 1.934, governing

special interrogatories supplementing general verdicts, is construed
together with rule 1.933. See Crookham v. Riley, 584 N.W.2d 258, 269

(Iowa 1998) (stating the rules are construed in pari materia, meaning

“taken together as if they were one law, . . . construed together as though

they constituted one act” (citing Fitzgerald v. State, 220 Iowa 547, 553,

260 N.W. 681, 683 (1935))).       Thus, the rules governing inconsistent

special interrogatory answers would apply to inconsistent answers in a

special verdict. Both answers constitute special findings in the case and

must be internally consistent.      If not, the court must either resume

deliberations or grant a new trial. Iowa R. Civ. P. 1.934. Inconsistent
                                           14

answers that constitute special findings cannot support a judgment.

Our prior cases illustrate this rule. Compare Crookham, 584 N.W.2d at

269 (when answers to special verdict in malpractice action finding lawyer

negligent were consistent with each other but inconsistent with a general

verdict for the lawyer on a counterclaim for unpaid fees, trial court had

discretion to consider all options including entering judgment for client

on the counterclaim consistent with the answers to the special verdict),

and Dutcher, 221 N.W.2d at 762 (answers to special interrogatories were

consistent with each other but one was inconsistent with the general

verdict; court was within its discretion in ordering new trial in lieu of

other two options of resubmission or entering judgment), with Bangs,
570 N.W.2d at 632 (answers to special verdict were inconsistent with

each other (damage itemization 3 awarded $100,000 for past and future

pain and suffering but $0 for medical expenses); new trial was required

because there was no way to determine whether jurors denied medical

expenses because they thought they were paid by a third party or

whether they compromised on liability by reducing total damages

awarded), and Guzman v. Des Moines Hotel Partners, Ltd., 489 N.W.2d 7,

12 (Iowa 1982) (stating the court properly resubmitted the case to the
jury when answers in special verdict were internally inconsistent in that

the jury found negligence, but no proximate cause and then proceeded

further to award damages), and Cowan, 461 N.W.2d at 160 (trial court

abused its discretion in failing to grant new trial where answers in

special verdict were inconsistent with each other (awarded $21,220 for

medical expenses but $0 for pain and suffering)), and Shewry v. Heuer,

255 Iowa 147, 155, 121 N.W.2d 529, 534 (1963) (trial court abused its


       3Itemizations   of damages are treated as special verdicts. Cowan, 461 N.W.2d at
158.
                                      15

discretion by failing to order a new trial when special verdicts were

internally inconsistent (awarded medical expenses but no pain and

suffering)). But see Berhow v. Kroack, 195 N.W.2d 379, 384 (Iowa 1972)

(trial court properly granted judgment notwithstanding the verdict when

answers to special interrogatories were internally inconsistent and

inconsistent with general verdict).

      The parties maintain that the verdict in this case constituted a

special verdict, and they dispute how the rules apply to resolve the case.

While the verdict did not actually require the jury to enter a general

verdict, it did require the jury to determine the total recoverable damages

by subtracting the amount of damages CPT failed to mitigate from the

total damages sustained from the breach of the contract. This is not a

process normally associated with a special verdict.         See Pexa, 686
N.W.2d at 160 (stating that in a special verdict, “the jury resolves

pertinent factual issues pursuant to the court’s instructions, and the

trial court enters the general verdict ‘by applying the applicable law to

the jury’s factual determinations’ ” (citation omitted; emphasis added)).

Nevertheless, the rules governing inconsistent answers in a verdict are

the same. Whether the answers are in response to special interrogatories

or are answers to a special verdict, if they are inconsistent, then the

court must either resume deliberations or grant a new trial. Iowa R. Civ.

P. 1.934; see Crookham, 584 N.W.2d at 269 (stating rules 1.933 and

1.934 are construed in pari materia).

      It is fundamental that these principles only apply to inconsistent

verdicts or inconsistent answers within the verdict. If the answers are

not inconsistent, the court, of course, is permitted to enter judgment

consistent with the answers. Iowa R. Civ. P. 1.934. Thus, the first step

in the application of the rule is to determine if an inconsistency exists.
                                    16

      We have said that a verdict is not inconsistent if it can be

harmonized in a reasonable manner consistent with the jury instructions

and the evidence in the case, including fair inferences drawn from the

evidence. Hoffman, 442 N.W.2d at 126-27. The test recognizes that the

determination of whether two answers are inconsistent requires the court

to consider how the jury could have viewed the evidence and how that

view of the evidence fits into the requirements of the instructions or the

law applicable to the case. See 66 C.J.S. New Trial § 82, at 172 (1998)

(“In determining whether findings or answers are inconsistent or

irreconcilable so as to warrant a new trial, the findings or answers are to

be construed in light of the surrounding circumstances and in

connection with the pleadings, instructions and issues submitted.”).

Ultimately, two answers are not inconsistent if they can be harmonized

under the evidence and the instructions. See, e.g., Foggia v. Des Moines

Bowl-O-Mat, Inc., 543 N.W.2d 889, 892 (Iowa 1996) (jury’s award of

damages for pain and suffering but no award of damages for medical

expenses was not inconsistent because the jury could have “found none

of his medical expenses were caused by the fall at issue”); Brant v.

Bockholt, 532 N.W.2d 801, 805 (Iowa 1995) (jury’s award of “$31,000

damage for future medical expenses for treatment of facial scarring” and

no damages for loss of function of the body was not inconsistent because

“plaintiff presented no evidence of functional impairment due to facial

scarring,” and the jury could have included the damages on this item

with the umbrella of future pain and suffering).     Thus, the process of

determining whether answers are inconsistent focuses on the evidence

and the law, and the court must decide if the two answers at issue can

be harmonized in light of the evidence and the law. When, under this

analysis, two answers or findings by the jury would compel the rendition
                                      17

of different judgments, the answers are inconsistent.     89 C.J.S. Trials

§ 993, at 605-06; see id. § 992, at 604 (“The test to determine if conflict

between jury questions is irreconcilable is whether one answer would

establish a cause of action while the other answer would destroy it, or

whether taking one finding alone a judgment should be entered in favor

of the plaintiff and taking the other finding alone a judgment should be

rendered for the defendant.”).

      This process of determining whether answers are inconsistent by

attempting to harmonize the answers with the evidence and the law is

separate from the process of reconciling two answers determined to be

inconsistent.   In this case, for example, there was evidence to either

support or reject the claim of failure to mitigate damages as instructed

by the trial court. However, under the instructions, the jury could not

find that CPT did not fail to mitigate damages and then reduce damages

based on the failure to mitigate.      The two findings by the jury would

compel different judgments.       Thus, the two answers by the jury were

clearly inconsistent with the instructions.      Nevertheless, the district

court did not proceed to apply the rules governing inconsistencies in a

verdict, but proceeded to harmonize the inconsistent answers by

concluding that the jury did not intend to answer “no” to question 4, but

intended to answer “yes.”        In this way, the district court found the

answers were consistent and entered judgment.        However, the district

court went too far under the guise of harmonizing purportedly

inconsistent answers and engaged in a process of reconciliation not

available when two special findings are inconsistent with each other, and

both are supported by evidence.        See Iowa R. Civ. P. 1.934 (“If the

answers are inconsistent with each other, . . . the court shall not order

judgment, but either send the jury back or order a new trial.”).
                                    18

      A court may reform a verdict by correcting a mistake. Ostrem v.

State Farm Mut. Auto. Ins. Co., 666 N.W.2d 544, 546 (Iowa 2003). We

recognize that “verdicts are to be liberally construed to give effect to the

intention of the jury and to harmonize verdicts if it is possible to do so.”

Hoffman, 442 N.W.2d at 126 (citations omitted). However, this power is

very limited and only permits the court to correct mistakes or errors in

the verdict that are technical or ministerial in nature.      Ostrem, 666
N.W.2d at 546.     A judge cannot exercise the power to substitute its

judgment for the judgment of the jury. Id.

      In this case, the district court may have uncovered a very logical

explanation for the inconsistent answers.           Yet, this explanation

necessarily involved some degree of speculation. It involved speculation

because there was evidence that would have permitted the jury to either

accept or reject the mitigation-of-damages claim. Verdicts can only be

reformed when the change “clearly and definitely expresses the jury’s

intentions.” Id. When two answers in a verdict are both supported by

substantial evidence but are inconsistent under the instructions, a court

may not attempt to reconcile the inconsistency and enter a judgment by

correcting the inconsistency to conform to the intent of the jury because
the two conflicting views of the evidence would necessarily produce some

speculation about the intent of the jury. See Ex parte Alfa Mut. Ins. Co.,

799 So. 2d 957, 962 (Ala. 2001) (“ ‘Where a jury verdict is the result of

confusion or is inconsistent in law, the trial court should grant a new

trial; a new trial is necessary because, once the jury is dismissed, any

attempt to reconcile the inconsistencies in a verdict must be based on

mere speculation about the jury’s intent.’ ” (quoting City of Bessemer v.

Foreman, 678 So. 2d 759, 760 (Ala. 1996))).
                                          19

      The answers in the verdict in this case were internally inconsistent

as a matter of law.         The district court had no power to correct the

inconsistency in the verdict because there was substantial evidence to

support both answers. Thus, the court had no power to enter judgment

following discharge of the jury, but was required (because the jury had

been discharged) to grant a new trial as a matter of law. It was the only

remedy available to the court to exercise under the circumstances.

      IV.    Evidentiary Ruling

      Because this case must be remanded for a new trial, we proceed to

address the disputed evidentiary ruling by the district court because it is

likely to arise on retrial.         See McElroy v. State, 703 N.W.2d 385, 392

(Iowa 2005) (stating we may consider issues likely to arise on retrial

(citing McElroy v. State, 637 N.W.2d 488, 501-02 (Iowa 2001); Gacke v.

Pork Xtra, L.L.C., 684 N.W.2d 168, 184-85 (Iowa 2004); Greenwood v.

Mitchell, 621 N.W.2d 200, 207-08 (Iowa 2001))). As previously noted, the

district court excluded evidence of the terms of the 2001 contract

between John Deere and CPT, ruling it was not relevant to the

interpretation of the 1996 contract. We must decide whether this was an

abuse of discretion.       See State v. Sinclair, 582 N.W.2d 762, 764 (Iowa

1998) (“This court reviews the trial court's decision on the relevancy of

evidence for an abuse of discretion.”).

      One issue the jury had to decide in resolving the contract claim in

this case was whether paragraph 3(c) 4 of the 1996 contract applied to

      4Paragraph   3(c) provided:

              If [CPT] discontinues or adds any service covered by this
      Agreement, [CPT] shall notify [John Deere] prior to discontinuance or
      addition, and the rate set forth in [the ancillary rate structure] shall be
      adjusted by agreement of both parties. [John Deere] shall review, at the
      time of the addition or deletion, the need in the network for the service to
      appropriately handle access. If the need for the addition of the service
                                         20

services provided at a new location. CPT sought to introduce the 2001

contract because it contended paragraph 12 of that contract, which

specifically addressed the situation of opening a new office, 5 showed that
John Deere did not intend paragraph 3(c) of the old contract to cover the

situation of addition of a new office. Rather, CPT claimed paragraph 3(c)

only applied to the situation of addition of particular services at existing

locations.

      Generally, contracts are interpreted based on the language within

the four corners of the document. See Smidt v. Porter, 695 N.W.2d 9,

21 (Iowa 2005) (“It is a fundamental and well-settled rule that when a

contract is not ambiguous, we must simply interpret it as written.” (citing

State Pub. Defender v. Iowa Dist. Ct., 594 N.W.2d 34, 37 (Iowa 1999);

Rogers v. Md. Cas. Co., 252 Iowa 1096, 1098-99, 109 N.W.2d 435, 437

(1961))). However, when the language is ambiguous, we must engage in

a process of interpretation to search for “the meanings attached by each

party at the time the contract was made.”                   E. Allan Farnsworth,

Contracts § 7.9, at 458 (3d ed. 1999).           To reveal this intent, extrinsic

evidence is admissible “ ‘when it sheds light on the situation of the

parties, antecedent negotiations, the attendant circumstances, and the

objects they were striving to attain.’ ” Dickson v. Hubbell Realty Co., 567
N.W.2d 427, 430 (Iowa 1997) (quoting Kroblin v. RDR Motels, Inc., 347
________________________
      exists, [CPT] shall comply with [John Deere’s] credentialing requirements
      for that new service.

      5   Paragraph 12 provided:

              [CPT] understands and agrees that if [CPT] opens or enters into
      business in another location, that does not cause automatic inclusion
      into the products listed on [the product participation matrix/fee
      schedule] for services provided at that location. [CPT] must notify [John
      Deere] of the new location and [John Deere] at its sole discretion will
      determine the need of entering into a contractual relationship for the new
      location.
                                   21
N.W.2d 430, 433 (Iowa 1984)). However, the 2001 contract in this case

does little to shed light on the situation of the parties or any attendant

circumstances in 1996—the time relevant to the interpretation of the

governing contract.   Id.; see also 17A Am. Jur. 2d Contracts § 346, at

333-34 (2004) (“The intention, with which the law is concerned in

construing and giving effect to a contract, is that of the parties at the

time of entering into the contract, regardless of any events occurring

afterward, at least if such subsequent events were not reasonably within

the contemplation of the parties when the contract was made.”).         A

specific clause placed in the 2001 contract by the parties concerning new

offices does not show the intent of the parties in 1996 regarding the

application of paragraph 3(c) to new offices. Thus, the 2001 contract was

not relevant to the interpretation of the 1996 contract. It did not make

either of the competing meanings asserted by the parties more likely or

less likely than it would be without the evidence.     See Iowa R. Evid.

5.401 (“ ‘Relevant evidence’ means evidence having any tendency to

make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would

be without the evidence.”).     We find no abuse of discretion in its

exclusion.

      V.     Conclusion

      We vacate the decision of the court of appeals, reverse the

judgment of the district court, and remand for a new trial.      To avoid

repetition of this resource-wasting result, we repeat out prior admonition

that “[t]he trial court should not discharge the jury until it determines

the special verdict is consistent and supported by evidence.”     Cowan,
461 N.W.2d at 160; see also 75B Am. Jur. 2d Trial § 1854, at 595 (1992)
                                   22

(“Ordinarily, when a jury returns inconsistent or incomplete answers to a

special verdict, it is preferable to send the jury back for further

deliberation.”).

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT JUDGMENT REVERSED AND REMANDED.